Name: Council Regulation (EEC) No 3588/91 of 3 December 1991 extending to 1992 the application of Regulation (EEC) No 3834/90 reducing for 1991 the levies on certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: agricultural activity;  EU finance;  trade policy;  economic conditions
 Date Published: nan

 No L 341 /6 Official Journal of the European Communities 12. 12. 91 COUNCIL REGULATION (EEC) No 3588/91 of 3 December 1991 extending to 1992 the application of Regulation (EEC) No 3834/90 reducing for 1991 the levies on certain agricultural products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 89 (2) and 234 (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas, in accordance with its offer made within the context of the United Nations Conference on Trade and Development (UNCTAD), the Community opened generalized tariff preferences commencing in 1971 , notably in respect of certain agricultural products falling within Chapters 1 to 24 of the Common Customs Tariff originating in developing countries ; whereas the initial ten-year period of application of this system of pref ­ erences ended on 31 December 1980 ; Whereas, however, the positive role played by this system in improving access for the developing countries to the markets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Committee on Preferences ; whereas it was there agreed that the objectives of the system of generalized preferences would not be fully achieved by the end of 1980, and that conse ­ quently it should be prolonged beyond the initial period, an overall review of the system having started in 1990 ; Whereas the review of the system has continued into 1991 and the progress of the work makes it unlikely that a scheme based on new guidelines would be established by 1 January 1992 ; whereas, however, this review is envi ­ saged during 1992 ; Whereas pending the results of such review the 1991 generalized preferences scheme should be extended by way of derogation on a provisional basis into 1 992 ; Whereas the scheme for 1991 involved a preference consisting of a reduction of the import levy within the limits of a fixed quota, HAS ADOPTED THIS REGULATION : Article 1 Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries (3) shall apply mutatis mutandis from 1 January 1992 until 31 December 1992. Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1991 . For the Council The President B. de VRIES (') OJ No C 280, 28 . 10. 1991 . (2) Opinion delivered on 30 October 1991 (not yet published in the Official Journal). (3) OJ No L 370, 31 . 12. 1990, p. 121 .